 Case 1:19-cv-00670-CG Document 28 Filed 04/21/20 Page 1 of 1 PageID #: 1322



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOHN PERALTA,

                     Plaintiff,

v.                                                                      CV No. 19-670 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

                     Defendant.


               ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                           BRIEFING DEADLINES

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines (the “Motion”), (Doc. 27), filed April 20, 2020. In the Motion, Plaintiff

requests a seven-day extension to file his Reply in support of his Motion to Reverse or

Remand, (Doc. 21). The Court, having reviewed the Motion and noting it is unopposed,

finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff is granted through April 27, 2020, to

serve his Reply in support of his Motion to Reverse or Remand, (Doc. 21).

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
